DETAILED ACTION
Claims 14, 16, and 18-20 were rejected in the Office Action mailed 08/05/2020. 
Applicant filed a response and amended claim 14 on 11/04/2020. 
Claims 1-14, 16, and 18-20 are pending, of which claims 1-13 are withdrawn. 
Claims 14, 16, and 18-20. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2010/0021682) (Liang) in view of Zheng et al. (US 2007/0212290) (Zheng).
Regarding claim 14, 16,  and 20 
Liang teaches a composite material comprising three layers of E-glass fiber stacked together and stitched with a carbon nanotube yarn using over-and-under stitching (i.e., yarns pass through said layers) (Liang, [0069]; [0030]; FIG. 1), wherein the composite sheet material, including the fibers of the composite material, are infiltrated with Epon 862 resin (i.e., interstitial spaces filled with resinous matrix; carbon nanotube yarn infiltrated with resinous matrix) (Liang, [0069]; [0026]; [0011]; [0013]; [0036]).
Liang further teaches the resin impregnating the stitched composite material is thermoplastic or thermoset (Liang, [0011]; [0013]; [0036]). Given that Liang discloses the matrix material that overlaps the presently claimed pre-treatment resin, including a thermoplastic resin, it therefore would be obvious to one of ordinary skill in the art, to use the thermoplastic resin in place of Epon 862, which is both disclosed by Liang and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Although Liang does not explicitly teach the thermoplastic material is a pre-treatment resin that penetrates all the way through the fiber and fuses with a resinous matrix of a composite material as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Liang meets the requirements of the claimed product (i.e., carbon nanotube yarn in a thermoplastic composite, i.e., thermoplastic resin infiltrates the carbon nanotube yarn and fuses with the resinous matrix of the composite material), Liang clearly meets the requirements of the present claim.
Liang further teaches the 3tex nanotube yarns are made through spinning processes (Liang, [0057]),  however does not explicitly teach the yarns comprising carbon nanotubes spun into a fiber or the carbon nanotubes being formed at a temperature about 1000º. 

With respect to the difference, Zheng teaches a process for preparing a carbon nanotube fiber including spinning a fiber form a pile of carbon nanotubes (i.e., carbon nanotubes spun into a fiber) (Zheng, abstract), wherein the process includes forming the carbon nanotubes at a temperature of from about 600 to 1200ºC (Zheng, [0029]). 
It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).

	Zheng and Liang are analogous art as they are both drawn to carbon nanotube fibers. 
	In light of the motivation of carbon nanotube fibers as provided by Zheng, it therefore would have been obvious to one of ordinary skill in the art to use the carbon nanotube fibers of Zheng to form the carbon nanotube yarns of Liang, as the carbon nanotube fibers are much stronger than any current engineering fiber, and thereby arrive at the claimed invention. 

Although Liang in view of Zheng teaches the carbon nanotubes being formed at a temperature about 1000º as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. 
Therefore, absent evidence of criticality regarding the presently claimed process and given that Liang in view of Zheng meets the requirements of the claimed product (i.e., carbon nanotube yarn comprising carbon nanotube fibers), Liang in view of Zheng clearly meets the requirements of the present claim.

	
Regarding claim 18
Given that the structure and material of the composite material of Liang in view of Zheng is substantially identical to the manufacture as used in the present invention, as set forth above, it is clear that the carbon nanotube yarn of the Liang in view of Zheng would intrinsically swell with liquid absorbed from said resinous matrix and form mechanical interlocks between said yarn and said resinous matrix, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2010/0021682) (Liang) in view of Zheng et al. (US 2007/0212290) (Zheng), as applied in claim 14, and further in view of Zhang et al. (US 2012/0085970) (Zhang). 
Regarding claim 19
Liang in view of Zheng teaches all of the limitation of claim 14 above, however does not explicitly teach the carbon nanotubes are single-wall nanotubes. 
With respect to the difference, Zhang teaches composite materials that include one or more CNT yarns embedded in a matrix material (Zhang, abstract; [0019]). 
Zhang teaches the CNT yarn includes single-wall carbon nanotubes (SWNTs) (Zhang, [0021]), wherein the CNT yarn comprises carbon nanotubes spun into a fiber (Zhang, [0022]). 
Zhang and Liang in view of Zheng are analogous art as they are both drawn to composite materials incorporating carbon nanotube yarns. 
In light of the disclosure of Zhang, it therefore would have been obvious to one of ordinary skill in the art to use single-wall carbon nanotubes in the carbon nanotube yarn of Liang in view of Zheng, in order to produce a carbon nanotube yarns comprising single-wall carbon In re Leshin, 227 F.2d 198 (CCPA 1960).

Response to Arguments
In response to the amendment to claim 1 including, “a pre-treatment resin comprising a thermoplastic material” and the arguments presented on page 5 of the remarks filed 11/04/2020, it is agreed the previous rejection would not meet the presently claimed. Therefore, the previous 35 U.S.C 103 rejection is withdrawn. However, the amendment necessitates a new set of rejection, as set forth above. 

Conclusion
Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789